Citation Nr: 1814052	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial disability rating for degenerative joint disease of the left knee, currently evaluated as noncompensable prior to August 2, 2013 and as 10 percent disabling from August 2, 2013.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty from March 1981 to May 1981, with prior and subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a July 2009 decision, the Board denied the Veteran's claim for service connection for a left knee disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2011 Order, the Court vacated and remanded the Board's July 2009 decision and implemented the provisions of an April 2011 Joint Motion for Remand (Joint Motion). The Board remanded the claim in November 2011, for actions in compliance with the April 2011 Joint Motion.  While the case was on remand, the RO issued the August 2013 rating decision, which granted service connection for degenerative joint disease of the left knee with a noncompensable initial rating effective April 21, 2004; a 10 percent rating was assigned from August 2, 2013.

In May 2017, the Board remanded this matter for additional development.  The development was completed in September 2017 and in October 2017, the claim was returned to the Board for adjudication.  In November 2017, the Veteran asked the Board wait 90 days before adjudicating the matter.  In January 2018, the Veteran submitted additional argument and asked the Board to proceed with the adjudication of his claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected left knee disability.  The Board remanded this matter in May 2017 for a VA examination.  An examination was conducted in September 2017; however, in his January 2018 written argument, the Veteran contends that the examination report is inadequate for rating purposes.  In essence, the Veteran argues that the examination report does not reflect the current severity of his disability because the examiner found he does not have symptoms such as instability and flare-ups.  The Veteran pointed out that his treatment records dated from 2004 to 2016 document constant knee pain, flare-ups, or instability.  The Veteran argues that the examiner should have justified the finding and explained how his condition has improved.  Since the Veteran contends that he has continued flare-ups and instability of the knee and that the information documented in the September 2017 examination report is inaccurate, the Board finds that a remand is necessary to schedule a new VA examination to determine the current severity of the left knee disability.

The Veteran also argues that the examination report is inadequate because in the May 2017 remand directives, the Board asked the VA examiner to indicate whether he had nonunion of the tibia and fibula with loose motion and requiring knee braces.  The Veteran stated that this finding was not provided.  He stated that he uses a knee brace and that the examiner acknowledged that he required the constant use of a knee brace for ambulation.  However, despite this finding, the examiner found no instability of the knee and did not indicate why the Veteran required the use of a brace for ambulation.  As such, the Veteran contends that the examiner did not fully address the Board's directives.  The Board agrees.  On remand, the examiner must indicate whether the Veteran has had nonunion of the tibia and fibula with loose motion and requiring knee braces and if not, indicate which symptoms require the use of a knee brace. 




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records, if any, dated from October 2017 to the present, from the VA Medical Center in Saginaw, Michigan, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.

2. Schedule the Veteran for a VA joints examination, by an examiner with the proper expertise, to determine the current severity of his service-connected left knee disability.  The examiner must review the claims file and all previous VA examination reports and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays and range of motion evaluations, should be accomplished, and all clinical findings reported in detail.

(a) The examiner must express (as much as possible) the degree of functional loss that the Veteran had during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups as far as performing the normal working movements of his left knee with normal excursion, strength, speed, coordination, and endurance.  If the examiner concludes that an estimate of the range of motion during flare-ups cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation.

(b) Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the knee.  The examiner should specifically indicate whether the Veteran has nonunion of the tibia and fibula with loose motion and requiring knee braces and if not, explain why the Veteran requires the use of a knee brace.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158   (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c) Thereafter, to the extent possible, the examiner should render a retrospective opinion regarding the severity of the Veteran's left knee disability from April 21, 2004 to present.  Determine whether the left knee disability was productive of functional loss, to specifically include any additional limitation of motion due to pain, weakness, premature or excess fatigability and incoordination causing additional disability beyond that reflected on range of motion measurements.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

d) To the extent possible, the examiner should determine whether the left knee disability was subject to flare-ups of additional increased symptomatology, including increased pain, from April 21, 2004 to present.  The examiner should identify any additional functional loss resulting from any such flare ups, and should specifically address whether, during the period the reported flare-ups of increased left knee symptomatology resulted in any additional limitation of motion or other functional effects beyond those identified in the August 2004 and August 2013 VA C&P examination reports.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




